Citation Nr: 1038095	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-37 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a thoracolumbar spine 
disorder.

5.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to March 
2001 and from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In a September 2010 statement submitted by the Veteran's 
representative, the Veteran requested that his claim for 
entitlement to service connection for bilateral hearing 
loss be reopened.  However, because the issue has not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ), the Board does not have jurisdiction over the 
matter.  Accordingly the issue of whether new and material 
evidence has been submitted to reopen a claim for 
entitlement to service connection for bilateral hearing 
loss is hereby referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a bilateral 
ankle disorder, a left shoulder disorder, a thoracolumbar spine 
disorder, and a cervical spine disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Bilateral pes planus was noted at the time of the examination, 
acceptance, and enrollment into service; and, resolving all doubt 
in his favor, the Veteran's preexisting pes planus increased in 
severity as a result of active duty service.

CONCLUSION OF LAW

Pre-existing bilateral pes planus is presumed to have been 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 
5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  



In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the omission of 
the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  "The presumption of soundness does 
not, however, apply to congenital defects, because such defects 
'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 
1110 and 1111."  Quirin v. Shinseki, 22 Vet. App. 390, at 397 
(2009); see 38 C.F.R. 
§ 3.303(c) (2009); see also Terry v. Principi, 340 F.3d 1378, 
1385-86 (Fed.Cir.2003) (holding that the presumption of soundness 
does not apply to congenital defects). 

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service, and then whether this constitutes an 
increase, permanent in nature, in the disability.  Browder v. 
Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 
163 (1993).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear 
and unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306. Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 C.F.R. §§ 3.304, 3.306.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's entrance examination of April 2000 
noted a diagnosis of bilateral pes planus.  As this disorder was 
noted at the time of his entrance into service, it is a pre-
existing condition, the presumption of soundness at entry into 
service does not attach.  38 U.S.C.A. § 1111.  The primary 
question, then, is whether his pes planus is shown to have 
increased in severity during his active service.  In explaining 
the meaning of an increase in disability, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that "temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered 'aggravation in 
service' unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. 
Cir. 2002) (explaining that, for non-combat veterans, a temporary 
worsening of symptoms due to flare ups is not evidence of an 
increase in disability).

After carefully reviewing the evidence of record, the Board finds 
that the Veteran's bilateral pes planus increased in severity 
during active duty service.  In this regard, the Board finds it 
significant that, with regard to his first period of active duty 
service, at the time of his enlistment examination in April 2000, 
his pes planus was described as "mild" and "asymptomatic."  
Although there is no separation examination from this time 
period, the Veteran did not complain of "flat feet" again in a 
February 2003 examination, shortly after he began his second 
period of service.  The Board finds it significant that there are 
no records of any complaints of or treatment for bilateral pes 
planus prior to February 2003, which suggests that his bilateral 
pes planus had not increased in severity up to this point.  
Significantly, however, in August 2003, a mere 5-days after the 
Veteran separated from his second period of active duty period, 
he sought private treatment for his bilateral foot complaints, 
and his private physician discussed the resuming his use of 
orthotics.  The diagnosis rendered was of "severe pes planus."  
Subsequent records that the Veteran has been fitted and has used 
orthotics due to his diagnosed "severe" pes planus.

The fact that the Veteran did not seek treatment for or complaint 
of pes planus since his diagnosis of "mild" pes planus in April 
2000 until after he entered his second period of active service 
in February 2003, coupled with the fact that he was diagnosed 
with "severe pes planus" immediately after his discharge from 
service, is very persuasive evidence that the Veteran's bilateral 
foot disorder increased in severity during his second period of 
active duty service.  The fact that the Veteran, in a May 2005 VA 
treatment report, reported a longstanding history of chronic foot 
pain, which was made worse by his service in support of Operation 
Iraqi Freedom, is entirely consistent with an increase in 
severity during his second period of active duty service (the 
Board parenthetically notes that the Veteran's DD-214 reflects 
that he had service in Kuwait/Iraq from April 2003 to July 2003).  
Moreover, a VA podiatry consultation of August 2005 identified a 
"severely depressed medial longitudinal arch" and described his 
disability as "moderate-severe," implying that the increase in 
severity was neither temporary nor attributable to an 
intermittent flare-up. 

Given the fact that the Veteran's pes planus was noted to be 
"severe" at the time of his discharge from active duty service, 
and in consideration of the Veteran's competent and credible 
testimony that his foot condition worsened during his service in 
Iraq, the Board resolves doubt in his favor and finds that his 
disability increased in severity as a result of active duty 
service.  Accordingly, the evidence supports the establishment of 
service connection for bilateral pes planus, and the appeal is 
granted.


ORDER

Service connection for bilateral pes planus is granted.



REMAND

With respect to the Veteran's claims for entitlement to service 
connection for a bilateral ankle disorder, a left shoulder 
disorder, a thoracolumbar spine disorder, and a cervical spine 
disorder, the Board finds that additional development is 
necessary.  

As an initial matter, in a May 2005 statement, the Veteran 
indicated that he received VA treatment from a VA physician, Dr. 
P., who "does not post his records to [the] computer," and 
requested that attempts be made to obtain these treatment notes.  
According to a July 2005 statement, Dr. P. retired from the VA 
Medical Center (VAMC) in Memphis, Tennessee.   Despite the fact 
that the physician may have retired, it does not appear that any 
attempt was made to ascertain the availability of these records.  
As VA is aware that there are treatment reports that may be 
pertinent to the Veteran's claims, the RO should attempt obtain 
this documentation.  If the documentation is unavailable, a 
negative search result should be noted in the record.

Next, although the Board acknowledges that the Veteran was 
provided a VA examination in July 2007, to which an addendum was 
added in November 2007, the Board finds that the examination and 
opinion are inadequate.  Specifically, although the VA examiner 
determined that military duty "could exacerbated and cause 
flare-ups or worsen" his back pain and that his shoulder 
symptoms were "more likely than not related to his current 
occupation and activity level," no opinion was rendered as to 
whether any of these disabilities were aggravated beyond the 
natural progression of the disease or were otherwise related to 
service.  Moreover, the July 2007 VA examination determined that 
a "kyphotic deformity" was the apparent cause of Veteran's 
symptoms of the back and shoulder.  However, no opinion was 
provided on the nature and etiology of the Veteran's diagnosed 
kyphosis.  Therefore, an opinion is also requested to determine 
whether the Veteran's kyphosis is related to service, or, if is a 
congenital or preexisting condition, whether it was aggravated 
beyond the natural progression of the disorder in service.  


Also, no opinion was rendered as to the nature and etiology of 
the Veteran's cervical spine.  The examiner simply noted that the 
Veteran did not have any complaints or symptoms in his cervical 
spine, and thus the examination focused on his thoracolumbar 
spine.  However, private July 2004 chiropractor treatment reports 
reflect a diagnosis of degenerative joint disease of the cervical 
spine, a May 2005 VA rheumatology treatment report noted chronic 
neck pain and a corresponding diagnosis of regional myofacial 
pain syndrome, and a July 2007 statement of the Veteran's private 
examiner reflected a diagnosis of "congenital scoliosis" 
affecting both the thoracic and cervical regions of the spine, 
resulting in abnormal recurring neurological symptoms of pain and 
muscle spasms.  Put another way, the presence of a diagnosed 
disability of the cervical spine has been established during the 
pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 
at 321 (2007) (holding that the requirement of a current 
disability is "satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim.").  Accordingly, the Board finds that 
the Veteran should be afforded a VA examination and opinion 
regarding the nature and etiology of his neck-related complaints, 
as well.

In addition, the Board notes that the VA examination found no 
abnormality with respect to the Veteran's bilateral ankles.  
However, this information is also inconsistent with private 
treatment records, which reflect a diagnosis of degenerative 
joint disease of the ankle in May 1997, and a diagnosis of 
degenerative joint disease/arthritis of the subtalar joints, 
bilaterally, in October 2004.  Further, the Veteran has argued 
that his current ankle disability was caused or worsened by his 
now service connected pes planus.  This question must be 
addressed.  Accordingly, upon remand, the VA examiner is also 
directed to address the conflicting medical evidence and 
determine whether the Veteran has a current disability of the 
ankles.  An opinion, if warranted, should also be obtained to 
address the secondary service connection claim.

For these reasons, the Board finds that, although the Veteran was 
afforded a VA examination, the examination report is not adequate 
and another examination is required in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is 
obligated to provide an adequate examination once it chooses to 
administer one).

Accordingly, the case is REMANDED for the following actions:

1.   The RO shall obtain all relevant 
treatment records made by Dr. P. at VA 
Medical Center in Memphis, Tennessee, 
including any hand-written treatment reports 
generated in conjunction with the Veteran's 
treatment.  Any negative search result should 
be noted in the record.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
complaints regarding the bilateral ankles, 
left shoulder, thoracolumbar spine, and a 
cervical spine.  The claims folder, as well 
as a copy of this remand, must be made 
available to the examiner in conjunction with 
the examination.  X-rays and range of motion 
testing should be conducted, as appropriate.  

For each diagnosed disability of the ankles, 
left shoulder, thoracolumbar spine, and 
cervical spine, the examiner is requested to 
determine:

(a)	whether it is as least as likely as 
not (a 50 percent probability or 
higher) that the disorder is related to 
(incurred in or aggravated by) service; 
and

(b)	if the disorder is congenital or 
preexisted service, whether the pre-
existing disorder was aggravated (i.e. an 
increase in the severity of the disorder 
beyond its natural progression) by the 
Veteran's military service. 

(c)	if the Veteran's ankle disability is 
not related to active military service, 
whether it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's service-
connected pes planus caused or aggravated 
his ankle disability. 

All pertinent pathology should be noted in 
the examination report, including the 
Veteran's complaints of chronic pain in the 
neck, shoulder, upper back, lower back, and 
ankles, which was made worse by service.  In 
addition, the examiner is requested to review 
private treatment reports, which reflect 
varying diagnoses for the Veteran's claimed 
disorders.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal is 
not granted, the RO must furnish a 
Supplemental Statement of the Case, and the 
Veteran and his representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


